                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH A. KURTZ,                          )
                                          )
                    Plaintiff,            )                  8:19CV29
                                          )
             v.                           )
                                          )             MEMORANDUM
HOTEL-HILTON-SECURITY                     )              AND ORDER
STAFF,                                    )
                                          )
                    Defendant.            )
                                          )

       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing No. 5.) The court now conducts an initial review of Plaintiff’s claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2)
(requiring the court to dismiss actions filed in forma pauperis if they are frivolous or
malicious, fail to state a claim on which relief may be granted, or seek monetary relief
against a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

       Plaintiff alleges that the Defendant security guards asked him to leave a Hilton
Hotel if Plaintiff did not have a room. Plaintiff also complains that Defendants called
a cab for Plaintiff on another occasion, but the cab did not show up, forcing Plaintiff
to go to another hotel to secure a cab. Plaintiff seeks $45.00 for the cab fare.

                                 II. DISCUSSION

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of the
federal district courts is generally set forth in 28 U.S.C. §§ 1331 and 1332. Under
these statutes, federal jurisdiction is available only when the parties are of diverse
citizenship and the amount in controversy exceeds $75,000, or when a “federal
question” is presented. “If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Subject-matter jurisdiction is proper pursuant to 28 U.S.C. § 1332, commonly
referred to as “diversity of citizenship” jurisdiction, when “the citizenship of each
plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider Natl.
Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). In addition, the amount in
controversy must be greater than $75,000.00. 28 U.S.C. § 1332(a).

       Subject-matter jurisdiction is also proper under 28 U.S.C. §§ 1331 when a
plaintiff asserts a claim arising under a federal statute, the Constitution, or treaties of
the United States, commonly referred to as “federal question” jurisdiction. McLain v.
Andersen Corp., 567 F.3d 956, 963 (8th Cir. 2009). Under this type of jurisdiction,
and in order to bring a claim under 42 U.S.C. § 1983, a plaintiff must allege that the
defendants deprived him of a right secured by the Constitution or laws of the United
States and that the alleged deprivation was committed under “color of state law.” West
v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.
1993).

       Plaintiff’s Complaint does not allege that he is a citizen of a different state than
each of the Defendants or that the amount in controversy is greater than $75,000.00,
nor do Plaintiff’s allegations present a “federal question.” Therefore, Plaintiff has
failed to establish a basis upon which this court may exercise jurisdiction in this
matter.

       On the court’s own motion, Plaintiff will have 30 days from the date of this
Memorandum and Order to file an amended complaint that sets forth the basis for this
court’s subject-matter jurisdiction. Failure to do so will result in dismissal of this
matter without further notice.


                                            2
      IT IS THEREFORE ORDERED that:

       1.     On the court’s own motion, Plaintiff will have 30 days from the date of
this Memorandum and Order to file an amended complaint that sets forth the basis for
this court’s subject-matter jurisdiction. Failure to do so will result in dismissal of this
matter without further notice.

       2.     The clerk’s office is directed to set a pro se case management deadline
in this matter: April 4, 2019—Deadline for Plaintiff to file amended complaint.

      DATED this 5th day of March, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            3
